MEMORANDUM **
Adela Mendez Robles, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from the immigration judge’s removal order and denying her motion to remand cancellation of removal proceedings, for the purpose of presenting new information regarding the health of her United States citizen son. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to remand because Mendez failed to present new evidence demonstrating her prima facie eligibility for relief. See Watkins v. INS, 63 F.3d 844, 847-48 (9th Cir.1995).
Mendez’s voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.